ACCEPTED
                                                                                           14-14-00701-CR
                                                                             FOURTEENTH COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                       3/3/2015 9:14:56 AM
                                                                                      CHRISTOPHER PRINE
                                                                                                    CLERK

                       IN THE COURT OF APPEALS FOR THE
                    FOURTEENTH DISTRICT COURT OF APPEALS
                               HOUSTON, TEXAS                FILED IN
                              NO. 14-14-00701-CR       14th COURT OF APPEALS
                                                          HOUSTON, TEXAS
FRELIN ORELLANA                                                     3/3/2015 9:14:56 AM
APPELLANT                               On Appeal from Cause Number   1397962
                                                              CHRISTOPHER A. PRINE
                                                    th
                                        From the 177 District Court Clerk
                                        Harris County, Texas
V.

THE STATE OF TEXAS
APPELLEE

                  APPELLANT’S FINAL MOTION FOR EXTENSION
                                    FOR 14 DAYS

                       DUE TO EXCEPTIONAL CIRCUMSTANCES

TO THE HONORABLE JUSTICES OF THE FOURTEENTH COURT OF
APPEALS:

COMES NOW, Frelin Orellana, and files this Motion to Extend Time to File Brief, and
in support thereof, would respectfully show the Court the following:
                                           I.
The current deadline for filing Appellant’s Brief is March 2, 2015. There have been
three previous motions for extension of time to file Appellant’s Brief.
                                          II.
Counsel apologizes for the delay and humbly requests this final extension of fourteen
days. Counsel had expected the brief in this case to have been completed at this time.
However, counsel has recently experienced a disruption in her work schedule due to a
painful chronic illness. Additionally, counsel’s child was ill which resulted in further
delay. Further, counsel has been engaged in work in the Harris County Public
Defender’s Office on many cases, including the following:
      Lenin Lopez, 01-13-01079-CR, reversed and set for retrial in cause #1403196
    Vincent William, #1420283
    Darryle Robertson, 14-15-00132-CR
    Rodney Robins, 01-14-00582-CR
    Craig Beal, 01-12-00896-CR
    Abner Washington, 01-14-00885-CR
    Forest Penton, 14-14-00406-CR
    Leonard Storemski, 14-14-00920-CR
    Norma Clark, PD-0172-15
    Felix Irizarry, 14-14-00827-CR
    Eddie Aldape, 14-14-00996-CR
    Leslie Markle, 01-13-01028-CR
    Dozens of writs of habeas corpus regarding the online solicitation of a minor
      act being declared unconstitutional
    Counsel has been researching and writing for several trial cases assigned to the
      Public Defender’s Office Trial Division.


                                            III.
Appellant’s attorney requests this extension which is necessary so that the brief can be
thoroughly written and timely filed. This motion is not made for the purpose of delay.
                                      PRAYER

WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable
Court grants this extension of the time for filing Appellant’s brief and extends the
deadline by 14 days, to March 17, 2015.

                                               Respectfully Submitted,
                                               ALEXANDER BUNIN
                                               Chief Public Defender
                                               Harris County, Texas


                                               /s/ Sarah V. Wood
                                               SARAH V. WOOD
                                               Assistant Public Defender
                                               Harris County, Texas
                                               Texas Bar Number 24048898
                                               1201 Franklin, 13th Floor
                                               Houston, Texas 77002
                                               Phone: (713) 368-0016
                                               Fax: (713) 368-9278
                                               Sarah.Wood@pdo.hctx.net



                           CERTIFICATE OF SERVICE

By my signature below, I hereby certify that a true and correct copy of the above and
foregoing has been served upon the Harris County District Attorney's Office – Alan
Curry, via the electronic filing service.


                                          /s/ Sarah V. Wood
                                          Sarah V. Wood